WILLSON, C. J.
(after stating the case as above).
This case on its merits is in all material respects like Armstrong v. City National Bank of Galveston (Tex. Civ. App.) 16 S.W.(2d) 954. We think a finding that the note sued upon was for usurious interest (within the meaning of section 86, title 12, USCA) paid on the other two notes referred to in the statement above was not warranted by the evidence, and that the trial court properly could not have rendered a judgment different from the one he did render. In that view of the record, it is unnecessary to inquire whether rulings of the trial court complained of were erroneous or not.
The judgment is affirmed.